DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figures 22A and 22B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
In paragraphs 8, 10, and 124, “, to the mixture of fluids,” should be deleted from respective lines 20, 18-19, and 30.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
In claim 1, “, to the mixture of fluids,” should be deleted from line 22.
In claims 4 and 5, --that are-- should be added after “fluids” in line 2; and “the” should be changed to --their-- in line 3.
In claim 6, “comprise the” should be changed to --comprise a-- in line 2.
Claims 2, 3, and 7-20 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A mixture ratio calculation device configured to calculate a mixture ratio of a mixture of fluids containing three or more kinds of fluids, the mixture ratio calculation device comprising
a mixture ratio calculator configured to obtain first relationship information that defines a relationship between the thermal property value of the mixture of fluids set to the first temperature and a mixture ratio of a first fluid contained in the mixture of fluids; obtain second relationship information that defines a relationship between the thermal property value of the mixture of fluids set to the second temperature and a mixture ratio of the first fluid to the mixture of fluids; and calculate the mixture ratios of the three or more kinds of fluids to the mixture of fluids on a basis of the thermal property value of the mixture of fluids set to the first temperature, the thermal property value of the mixture of fluids set to the second temperature, the first relationship information, and the second relationship information (claim 1).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing determining a ratio/amount of a fluid by thermal means, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
12/2/22